Exhibit 10.6

PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal
$4,881,500.00

Loan Date
12-19-2014

Maturity
01-10-2022

Loan No
2126316

Call / Coll
140 / 540

Account
0001300362

Officer ELH

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ""**" has been omitted due to text length limitations.

 

 

 

 

 

Borrower:

STERLING PROPERTIES, LLLP

Lender:

BELL STATE BANK & TRUST CENTER

 

1711 GOLD DR S STE 100

 

OFFICE 3100 13th Ave South

 

FARGO, ND 58103

 

PO Box 10877

 

 

 

Fargo, ND 58106-0877

 

 

 

(701) 298-1500

 

 

 

 

Principal Amount: $4,881,500.00

Date of Note: December 19, 2014

 

PROMISE TO PAY. STERLING PROPERTIES, LLLP ("Borrower") promises to pay to BELL
STATE BANK & TRUST ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Four Million Eight Hundred Eighty-one Thousand
Five Hundred & 00/100 Dollars ($4,881,500.00), together with interest on the
unpaid principal balance from December 19, 2014, until paid in full.

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan in accordance with the following payment schedule,
which calculates interest on the unpaid principal balances as described in the
"INTEREST CALCULATION METHOD" paragraph using the interest rates described in
this paragraph: 36 monthly consecutive principal and interest payments in the
initial amount of $21,937.97 each, beginning February 10, 2015, with interest
calculated on the unpaid principal balances using an interest rate of 3.440% per
annum based on a year of 360 days; 47 monthly consecutive principal and interest
payments in the initial amount of $21,937.97 each, beginning February 10, 2018,
with interest calculated on the unpaid principal balances using an interest rate
based on the the most recent 5 Year Fixed-Rate Advance Rate as published by the
Federal Home Loan Bank of Des Moines (currently 1.980%), plus a margin of 2.000
percentage points, resulting in an initial interest rate of 3.980% per annum
based on a year of 360 days; and one principal and interest payment of
$4,285,515.95 on January 10, 2022. with interest calculated on the unpaid
principal balances using an interest rate based on the the most recent 5 Year
Fixed-Rate Advance Rate as published by the Federal Home Loan Bank of Des Moines
(currently 1.980%), plus a margin of 2.000 percentage points, resulting in an
initial interest rate of 3.980% per annum based on a year of 360 days. This
estimated final payment is based on the assumption that all payments will be
made exactly as scheduled and that the Index does not change; the actual final
payment will be for all principal and accrued interest not yet paid, together
with any other unpaid amounts under this Note. Unless otherwise agreed or
required by applicable law, payments will be applied to any accrued unpaid
interest first; then to principal; then to late charges and other charges.
Payments received at Lender's address on any business day will be credited to
your loan as of the date received. For purposes of receiving payments, business
day is defined as Monday-Friday, excluding Federal and bank holidays. Borrower
will pay Lender at Lender's address shown above or at such other place as Lender
may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is the the most
recent 5 Year Fixed-Rate Advance Rate as published by the Federal Home Loan Bank
of Des Moines (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current Index rate upon Borrower's request. The
interest rate change will not occur more often than each 5 years. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 1.980% per annum. The interest rate or rates to be applied to the
unpaid principal balance during this Note will be the rate or rates set forth
herein in the "Payment" section. Notwithstanding any other provision of this
Note, after the first payment stream, the interest rate for each subsequent
payment stream will be effective as of the due date of the last payment in the
just-ending payment stream. NOTICE: Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law,
Whenever increases occur in the interest rate, Lender, at its option, may do one
or more of the following: (A) increase Borrower's payments to ensure Borrower's
loan will pay off by its original final maturity date, (Ell increase Borrower's
payments to cover accruing interest, (C) increase the number of Borrower's
payments, and (D) continue Borrower's payments at the same amount and increase
Borrower's final payment.





--------------------------------------------------------------------------------

 

PROMISSORY NOTE

(Continued)

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

PREPAYMENT PENALTY. Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Upon prepayment of this Note, Lender is entitled
to the following prepayment penalty: If prepayment originates from financing
obtained elsewhere, a prepayment penalty equal to the following will be due and
payable and added to the payoff amount which Borrower hereby agrees to pay:
2.00% of the outstanding principal balance if prepayment occurs before September
19. 2017. No prepayment penalty shall be due for a prepayment occurring in the
last three months of the loan term. Except for the foregoing, Borrower may pay
all or a portion of the amount owed earlier than it is due. Early payments will
not, unless agreed to by Lender in writing, relieve Borrower of Borrower's
obligation to continue to make payments under the payment schedule. Rather,
early payments will reduce the principal balance due and may result in
Borrower's making fewer payments. Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: BELL STATE BANK & TRUST, CENTER OFFICE. 3100 13th Ave
South, PO Box 10877, Fargo, ND 58106-0877.

LATE CHARGE. If a payment is 11 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin ("Default Rate Margin"). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default. After maturity, or after this Note would
have matured had there been no default, the Default Rate Margin will continue to
apply to the final interest rate described in this Note. However, in no event
will the interest rate exceed the maximum interest rate limitations under
applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Death or Insolvency. The dissolution or termination of Borrower's existence as a
going business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower's property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or insolvency laws by or against
Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or



Page 2

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

(Continued)

 

forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this Note.

Events Affecting General Partner of Borrower. Any of the preceding events occurs
with respect to any general partner of Borrower or any general partner dies or
becomes incompetent.

Change In Ownership. The resignation or expulsion of any general partner with an
ownership interest of twenty-five percent 125%) or more in Borrower.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

Insecurity. Lender in good faith believes itself insecure.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's reasonable
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including reasonable attorneys' fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of North
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of North Dakota.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Cass County, State of North Dakota.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this paragraph.

COLLATERAL. Borrower acknowledges this Note is secured by , in addition to any
other collateral, a Mortgage dated December 19, 2014, to Lender on real property
located in Hennepin County, State of Minnesota, all the terms and conditions of
which are hereby incorporated and made a part of this Note.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower's account(s) to a consumer reporting agency. Borrower's written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: BELL STATE BANK & TRUST 3100 13th Avenue South Fargo, ND
58106-0877.

COUNTERPARTS AND ELECTRONIC TRANSMISSION. This document, and any related
documents, may be executed in multiple counterparts, each of which, when so
executed, shall be deemed an original, and



Page 3

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

(Continued)

 

all such counterparts, when taken together, shall constitute one and the same
document. This document, and any related documents, may be delivered by
facsimile or PDF or other electronic transmission, and if delivered by facsimile
or PDF or other electronic transmission, shall constitute and be admissible as
original documents and evidence of the signer's execution of the documents,

FURTHER ASSURANCES AND LIMITED POWER OF ATTORNEY. The parties hereto agree to do
all things deemed necessary by Lender in order to fully document the loan
evidenced by this Note and any related agreements, and will fully cooperate
concerning the execution and delivery of security agreements, stock powers,
instructions and/or other documents pertaining to any collateral intended to
secure this indebtedness. Borrower agrees to assist in the cure of any defects
in the execution, delivery or substance of the Note and related agreements, and
in the creation and perfection of any liens, security interests or other
collateral rights securing the Note. Furthermore, the Borrower, for and in
consideration of Lender approving, closing and funding this Note, hereby grants
authority to any authorized representative of Lender, the limited power to
correct and/or execute or initial all typographical or clerical errors
discovered in any of the loan documents required to be executed by Borrower in
connection with this loan. No other action may be taken by Lender for Borrower.
The Borrower hereby ratifies and confirms ail action taken pursuant to this
limited power of attorney. In the event this limited power of attorney is
exercised, the Borrower will be notified in writing and will receive a copy of
the document that was executed, initialed or revised on the Borrower's behalf.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party, partner, or guarantor or collateral; or
impair, fail to realize upon or perfect Lender's security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

STERLING PROPERTIES, LLLP

STERLING REAL ESTATE TRUST, General Partner of STERLING PROPERTIES, LLLP

By:__________________________________________________________________

BRADLEY J SWENSON, President of STERLING REAL ESTATE TRUST

 

 

 

 

 

 

 

 

 

LaserPro, Ver. 14-4.0.024 Copr. D+H USA Corporation 1997, 2014 All Rights
Reserved – ND N:\APPS\CFIWIN\CFI\LPL\D20.FC  TR-I39037 PR-BUSLN



Page 4

--------------------------------------------------------------------------------